PER CURIAM.
In this case John Paterlini and his wife, citizens of Italy, brought suit against certain citizens of Pennsylvania, to wit, the hospital named and certain individuals, who were its trustees. On demurrer to the amended statement, the court below entered a judgment in favor of the defendants. The action was brought to recover damages for the financial loss caused the plaintiffs by the alleged negligence of the said hospital and the said individuals, which it is claimed resulted in the death of their son, who was a patient in tire hospital. The averred negligence of the said hospital and the said individuals consisted in keeping a certain poison, “in such circumstances as to allow a nurse, whether careful or negligent, to make a mistake,” and “in so conducting the process of removing tire activities of the same hospital from one building to another as to make such mistake possible,” and “in the employment of persons charged with the direct management of the said hospital and especially of those charged with the duty of said, removal,” and “in failing to provide for the said patient’s safe environment for his care.” The allegation is that the joint negligence of said corporate defendant and said individual defendants caused the injury complained of. The action is not based on any alleged negligence of the nurse who administered the draft to said patient. In view of the allegations of the pleadings and of the fact that the questions involved in this case so closely concern the administration of charitable foundations in Pennsylvania, we are unwilling to pass upon the liability of such institutions and their trustees for negligence, until by the proofs, rather than from the uncertain averments of pleadings, we are precisely informed of the facts upon which our judgment should rest. Without, therefore, expressing in any way, any view upon these questions, we deem it the exercise of wise discretion to overrule tire demurrer and allow the proofs to be placed on record before the case is reviewed by this court.
Accordingly, we will reverse the judgment below, remand the cause, with directions to overrule the demurrer, without prejudice to later raising the questions raised by it, and that tire cause proceed in due course.